Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending, claims 1, 7, and 13 are amended, and claims 13-20 are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueli (U.S. 5,686,878) in view of MatWeb (MatWeb Material Property Data Pb-In Solder Alloy).
With respect to claims 1 and 7, Gueli discloses a link assembly (figure 4), comprising: 
a first detection line(one of the 18s); 
a second detection line (the other 18); and 
a fusible link comprising (noted shown in figure 4, having a 12 and 14 as the two link members): 
a first substrate (12) having a first end (16), a second end (after 24), a first substrate coupling protrusion (21), and a first substrate coupling aperture (22), the first end coupled with the first detection line (as 18 is in 16); 
a second substrate (14) having a first end (16), a second end (after 24), a second substrate coupling protrusion (21), and a second substrate coupling aperture (22), with a the first end coupled with the second detection line (18 coupled with 16); and

MatWeb (see provided NPL) discloses a solder having 81% Lead, noting that such a solder is lead-indium solders designed to cover the temperature range of 165°C-275°C. All have the minimum gold-leaching characteristics of lead-indium as well as good thermal fatigue properties. 
It would have been obvious to one having ordinary skill in the art to utilize the solder material of MatWeb as that found in Gueli, allowing the solder to have the minimum gold-leaching characteristics as desired as well as good thermal fatigue properties, noting such a solder allows for good tensile strength noted at 5550 psi. 
With respect to claims 2 and 8, Gueli as modified discloses the first substrate and the second substrate each include a plating to interface with the solder layer (being the plating 12 and 14 which is adjacent the solder 15 as seen in figures 4 and 5). 

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueli and MatWeb as applied to claims 1 and 7 above, and further in view of Lee (U.S. 4,738,314).

With respect to claims 3 and 9, Gueli discloses the fusible link assembly, but fails to disclose the plating is at least one of a Nickel based, Gold based, or Silver based alloy.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a plating as disclosed by Lee into a system of Gueli, allowing their surface to either be made from or coated with such materials prevent any unwanted corrosion (based on the corrosive nature of the atmosphere). 

Claims 4-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueli and MatWeb as applied to claims 1 and 7 above, and further in view of De Vries.
With respect to claims 4-6 and 10-12, Gueli as modified discloses the fusible link, but fails to disclose a corrosive resistant coating, the corrosive resistant coating is a silicone based paint and the corrosive silicone based paint is configured to withstand temperatures of 500°F- 575°F.
De Vries discloses, paragraph 0049, using a silicon paint on the links of the fusible elements to allow for the device to collect heat more efficiently to allow the element to activate in response to radiation alone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the paint of De Vries onto that of Gueli to allow for efficient heating of the fusible link. The examiner also notes, the specific paint is noted as Thurmolax Solar Coating, which has a heat resistance of 1000 degrees F, as well as withstanding repeated thermal cycling and resistant to UV degradation (see previously attached NPL in the prior office action).
Response to Arguments/Amendments
	The Amendment filed (01/05/2022) has been entered. Currently claims 1-20 are pending, claims 1, 7, and 13 are amended, and claims 13-20 are withdrawn. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (10/22/2021). 	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752